





Exhibit 10.1
INDEMNIFICATION AGREEMENT
This Indemnification Agreement (this “Agreement”) is made as of this      day of
            , 20   , by and between Quidel Corporation, a Delaware corporation
(the “Company”) and                          (“Indemnitee”).
RECITALS
WHEREAS, the Board of Directors of the Company (the “Board of Directors”) has
determined that in order to attract and retain qualified persons as directors
and officers of the Company, it is in the best interests of the Company and its
stockholders to assure such persons that there will be adequate certainty of
protection through insurance and indemnification against risks of claims and
actions against them arising out of their service to and activities on behalf of
the Company; and
WHEREAS, the Company has adopted provisions in its By-laws providing for
indemnification of certain officers and its directors to the fullest extent
permitted by the Delaware General Corporation Law (the “DGCL”), and the Company
wishes to clarify and detail the rights and obligations of the Company and
Indemnitee with respect to indemnification; and
WHEREAS, in order to induce and encourage highly experienced and capable persons
such as Indemnitee to serve and continue to serve as directors and officers of
the Company and in any other capacity with respect to the Company, and to
otherwise promote the desirable end that such persons will resist what they
consider unjustified lawsuits and claims made against them in connection with
the good faith performance of their duties to the Company, with the knowledge
that certain costs, judgments, penalties, fines, liabilities and expenses
incurred by them in their defense of such litigation are to be borne by the
Company and they will receive the appropriate protection against such risks and
liabilities, the Board of Directors has determined that this Agreement is
reasonable and prudent to promote and ensure the best interests of the Company
and its stockholders; and
WHEREAS, the Company desires to have Indemnitee continue to serve as a director
and/or officer of the Company and in such other capacity with respect to the
Company as the Company may request, as the case may be, free from undue concern
for unpredictable, inappropriate or unreasonable legal risks and personal
liabilities by reason of Indemnitee acting in good faith in the performance of
Indemnitee’s duty to the Company; and Indemnitee desires to continue so to serve
the Company, provided, and on the express condition, that he or she is furnished
with the indemnity set forth hereinafter.



--------------------------------------------------------------------------------



Now, therefore, in consideration of Indemnitee’s continued service as a director
and/or officer of the Company, the parties hereto agree as follows:
AGREEMENT
1.Service by Indemnitee. Indemnitee will serve and/or continue to serve as a
director or officer of the Company faithfully and to the best of Indemnitee’s
ability so long as Indemnitee is duly elected or appointed and until such time
as Indemnitee is removed as permitted by law or tenders a resignation in
writing.
2.Indemnification. The Company shall indemnify Indemnitee to the fullest extent
permitted by the DGCL in effect on the date hereof or as such law may be amended
from time to time (but, in the case of any such amendment, only to the extent
that such amendment permits the Company to provide broader indemnification
rights than said law permitted the Company to provide prior to such amendment),
all on the terms and conditions set forth in this Agreement. Without diminishing
the scope of the indemnification provided by this Section, the rights of
indemnification of Indemnitee provided hereunder shall include but shall not be
limited to those rights hereinafter set forth, except that no indemnification
shall be paid to Indemnitee:
(a)for which payment is actually made to Indemnitee under a valid and
collectible insurance policy or under a valid and enforceable indemnity clause,
by-law or agreement of the Company or any other company or organization , except
in respect of any indemnity exceeding the payment under such insurance, clause,
by-law or agreement (and Indemnitee shall reimburse the Company for any amounts
paid by the Company and subsequently so recovered by Indemnitee);
(b)in connection with an action, suit or proceeding, or part thereof initiated
or brought voluntarily by Indemnitee (including claims and counterclaims,
whether such counterclaims are asserted by (i) Indemnitee or (ii) the Company in
an action, suit or proceeding initiated by Indemnitee) and not by way of
defense, except a judicial proceeding or arbitration pursuant to Section 11 to
enforce rights under this Agreement, unless the action, suit or proceeding (or
part thereof) was authorized or ratified by the Board of Directors
(c)on account of Indemnitee’s conduct which is finally adjudged to have been
knowingly fraudulent or deliberately dishonest, or to constitute willful
misconduct;
(d)on account of any suit in which judgment is rendered against Indemnitee for
an accounting of profits made for the purchase or sale by Indemnitee of
securities of the Company pursuant to Section 16(b) of the Securities Exchange
Act of 1934, as amended (the “Securities Exchange Act”), or any similar
successor statute;
(e)for any reimbursement of the Company by Indemnitee of any compensation
pursuant to Section 304 of the Sarbanes-Oxley Act of 2002 or any compensation
recoupment or clawback policy adopted by the Board of Directors or the
compensation committee of the Board of Directors;
2



--------------------------------------------------------------------------------



(f)with respect to any action, suit or proceeding brought by or on behalf of the
Company against Indemnitee that is authorized by the Board of Directors, except
as provided in Sections 5 and 6 below and the exception to the proviso in
Section 4 below; and
(g)if a final decision by a court having competent jurisdiction in the matter
shall determine that such indemnification is not lawful.
3.Action or Proceedings Other than an Action by or in the Right of the Company.
Except as limited by Section 2 above, Indemnitee shall be entitled to the
indemnification rights provided in this Section if Indemnitee was or is a party
or is threatened to be made a party to any Proceeding (defined below) (other
than an action by or in the right of the Company) by reason of the fact that
Indemnitee is or was a director, officer, employee, agent or fiduciary of the
Company, or while a director, officer, employee, agent or fiduciary of the
Company is or was serving at the request of the Company as a director, officer,
employee, agent or fiduciary of any other entity (including, but not limited to,
another corporation, partnership, joint venture, trust or employee benefit
plan); or by reason of anything done or not done by Indemnitee in any such
capacity. Pursuant to this Section, Indemnitee shall be indemnified against all
costs, judgments, penalties, fines, liabilities, amounts paid in settlement by
or on behalf of Indemnitee, and Expenses (defined below) actually and reasonably
incurred by Indemnitee in connection with such Proceeding, if Indemnitee acted
in good faith and in a manner he or she reasonably believed to be in or not
opposed to the best interests of the Company, and with respect to any criminal
Proceeding, had no reasonable cause to believe his or her conduct was unlawful.
4.Indemnity in Proceedings by or in the Right of the Company. Except as limited
by Section 2 above, Indemnitee shall be entitled to the indemnification rights
provided in this Section if Indemnitee was or is a party or is threatened to be
made a party to any Proceeding brought by or in the right of the Company to
procure a judgment in its favor by reason of the fact that Indemnitee is or was
a director, officer, employee, agent or fiduciary of the Company, or while a
director, officer, employee, agent or fiduciary of the Company is or was serving
at the request of the Company as a director, officer, employee or agent or
fiduciary of any other entity (including, but not limited to, another
corporation, partnership, joint venture, trust or employee benefit plan); or by
reason of anything done or not done by Indemnitee in any such capacity. Pursuant
to this Section, Indemnitee shall be indemnified against all costs, judgments,
penalties, fines, liabilities, amounts paid in settlement by or on behalf of
Indemnitee, and Expenses actually and reasonably incurred by Indemnitee in
connection with such Proceeding if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company; provided, however, that no such indemnification shall
be made in respect of any claim, issue, or matter as to which Delaware law
expressly prohibits such indemnification by reason of any adjudication of
liability of Indemnitee to the Company, unless and only to the extent that the
Court of Chancery of the State of Delaware or the court in which such action or
suit was brought shall determine upon application that, despite the adjudication
of liability but in view of all the circumstances of the case, Indemnitee is
entitled to indemnification
3



--------------------------------------------------------------------------------



for such costs, judgments, penalties, fines, liabilities and Expenses as such
court shall deem proper.
5.Indemnification for Costs, Charges and Expenses of Successful Party.
Notwithstanding the limitations of Section 2(b), 2(f), 3 and 4 above, to the
extent that Indemnitee has been successful, on the merits or otherwise, in whole
or in part, in defense of any Proceeding or in defense of any claim, issue or
matter therein, including, without limitation, the dismissal of any action
without prejudice, or if it is ultimately determined, by final judicial decision
of a court of competent jurisdiction from which there is no further right to
appeal, that Indemnitee is otherwise entitled to be indemnified against
Expenses, Indemnitee shall be indemnified against all Expenses actually and
reasonably incurred in connection therewith.
6.Partial Indemnification. If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for some or a portion of the costs,
judgments, penalties, fines, liabilities or Expenses actually and reasonably
incurred in connection with any action, suit or proceeding (including an action,
suit or proceeding brought by or on behalf of the Company), but not, however,
for all of the total amount thereof, the Company shall nevertheless indemnify
Indemnitee for the portion of such costs, judgments, penalties, fines,
liabilities and Expenses actually and reasonably incurred to which Indemnitee is
entitled.
7.Contribution. If the indemnification provided in Sections 3, 4 and 6 above is
unavailable and may not be paid to Indemnitee for any reason (other than those
set forth in Section 2(a)-(g)), then with respect to any Proceeding in which the
Company is jointly liable with Indemnitee (or would be if joined in such
Proceeding), the Company shall contribute to the amount of Expenses, judgments,
penalties, fines and amounts paid in settlement actually and reasonably incurred
and paid or payable by Indemnitee to the fullest extent allowed by applicable
law, in such proportion as is appropriate to reflect (i) the relative benefits
received by the Company on the one hand and by the Indemnitee on the other hand
from the transaction from which such Proceeding arose and (ii) the relative
fault of the Company on the one hand and the Indemnitee on the other hand in
connection with the events which resulted in such Expenses, judgments,
penalties, fines or settlement amounts, as well as any other relevant equitable
considerations. The relative fault of the Company on the one hand and of the
Indemnitee on the other hand shall be determined by reference to, among other
matters, the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent the circumstances resulting in such Expenses,
judgments, penalties, fines or settlement amounts. The Company agrees that it
would not be just and equitable if contribution pursuant to this Section 7 were
determined by pro rata allocation or any other method of allocation which does
not take into account the foregoing equitable considerations.
8.Indemnification for Expenses of a Witness. Notwithstanding any other provision
of this Agreement, to the maximum extent permitted by applicable law, Indemnitee
shall be entitled to indemnification against all Expenses actually and
reasonably incurred or suffered by Indemnitee or on Indemnitee’s behalf if
Indemnitee appears as a witness or otherwise incurs legal expenses as a result
of or related to Indemnitee’s service as a director, officer, employee, agent or
fiduciary of the Company or, at the request of the Company, of any other
4



--------------------------------------------------------------------------------



entity, in any threatened, pending or completed legal, administrative,
investigative or other proceeding or matter to which Indemnitee neither is, nor
is threatened to be made, a party.
9.Determination of Entitlement to Indemnification.
(a)To receive indemnification under this Agreement, Indemnitee shall submit a
written request to the General Counsel of the Company (or, if there is no
General Counsel, or if Indemnitee is the General Counsel, the President of the
Company). Such request shall include documentation or information which is
reasonably necessary for the determination of the right to indemnification and
which is reasonably available to Indemnitee.
(b)Upon written request by Indemnitee for indemnification pursuant to Sections
3, 4, 5, 6 or 8, the entitlement of Indemnitee to indemnification, to the extent
not provided pursuant to the terms of this Agreement, shall be determined by the
following person or persons as selected by the Board of Directors who shall be
empowered to make such determination (except in the case of (iii), which may be
selected by the Disinterested Directors or (v), which shall be the default
selection under this clause (b) after a Change in Control (defined below) has
occurred): (i) the Board of Directors by a majority vote of Disinterested
Directors (defined below), whether or not such majority constitutes a quorum;
(ii) a committee of Disinterested Directors designated by a majority vote of
such Disinterested Directors, whether or not such majority constitutes a quorum;
(iii) if there are no Disinterested Directors, or if the Disinterested Directors
so direct, by Independent Counsel (defined below) in a written opinion to the
Board of Directors, a copy of which shall be delivered to Indemnitee; (iv) the
stockholders of the Company; or (v) in the event a Change in Control has
occurred, solely by Independent Counsel in a written opinion to the Board of
Directors, a copy of which shall be delivered to Indemnitee. If the person,
persons or entity making such determination shall determine that Indemnitee is
entitled to indemnification as to part (but not all) of any application for
indemnification, such person shall reasonably prorate such partial
indemnification among the claims, issues or matters at issue at the time of the
determination.
(c)If the determination of entitlement to indemnification is to be made by
Independent Counsel pursuant to Section 9(b) hereof, the Independent Counsel
shall be selected as provided in this Section 9(c). If a Change in Control has
occurred, the Independent Counsel shall be selected by Indemnitee, and
Indemnitee shall give written notice to the Company advising the Company of the
identity of the Independent Counsel so selected. Otherwise, the Independent
Counsel shall be selected by the Board of Directors, or if selected under clause
(b)(iii) above, the Disinterested Directors, and the Company shall give written
notice to Indemnitee advising Indemnitee of the identity of the Independent
Counsel so selected. In either event, Indemnitee or the Company, as the case may
be, may, within seven (7) days after receipt of such notice of selection,
deliver to the Company or Indemnitee, as the case may be, a written objection to
such selection; provided, however, such objection may be asserted only on the
ground that the Independent Counsel so selected does not meet the requirements
of “Independent
5



--------------------------------------------------------------------------------



Counsel” as defined in Section 19(d) of this Agreement, and the objection shall
set forth with particularity the factual basis of such assertion. Absent a
proper and timely objection, the person so selected shall act as Independent
Counsel. If a written objection is made and substantiated, the Independent
Counsel selected may not serve as Independent Counsel unless and until such
objection is withdrawn or a court has determined that such objection is without
merit. If, within twenty (20) days after submission by Indemnitee of a written
request for indemnification pursuant to Section 9(a) hereof, (i) an Independent
Counsel has not been selected by the Company, if applicable, or (ii) an
Independent Counsel has been selected but there is an outstanding written
objection regarding the qualification of the Independent Counsel, either
Indemnitee or the Company may petition a court of competent jurisdiction for
resolution of any objection which shall have been made by Indemnitee or the
Company to the other’s selection of Independent Counsel and/or for the
appointment as Independent Counsel of a person selected by the court or by such
other person as the court shall designate, and the person with respect to whom
all objections are so resolved or the person so appointed shall act as
Independent Counsel under Section 9(b) hereof. The Company shall pay any and all
reasonable fees and expenses of Independent Counsel incurred by such Independent
Counsel in connection with acting pursuant to Section 9(b) hereof, and the
Company shall pay all reasonable fees and expenses incident to the procedures of
this Section 9(c), regardless of the manner in which such Independent Counsel
was selected or appointed.
(d)Any Expenses incurred by Indemnitee in connection with a request for
indemnification or payment of Expenses hereunder, under any other agreement, any
provision of the Company’s By-laws or any directors’ and officers’ liability
insurance, shall be borne by the Company. The Company hereby indemnifies
Indemnitee for any such Expenses and agrees to hold Indemnitee harmless
therefrom irrespective of the outcome of the determination of Indemnitee’s
entitlement to indemnification.
10.Presumptions and Effect of Certain Proceedings.
(a)The General Counsel of the Company (or if there is no General Counsel, or if
Indemnitee is the General Counsel, the President of the Company) shall, promptly
upon receipt of Indemnitee’s written request for indemnification, advise in
writing the Board of Directors or such other person, persons or entity empowered
or selected to make the determination as provided in Section 9 that Indemnitee
has made such request for indemnification. Upon making such request for
indemnification, Indemnitee shall be presumed to be entitled to indemnification
hereunder and the Company shall have the burden of proof to overcome that
presumption in connection with the making by any person, persons or entity of
any determination contrary to such presumption.
(b)If the person, persons or entity so empowered to make such determination
shall have failed to make the requested determination with respect to
indemnification within forty-five (45) calendar days after receipt by the
General Counsel of the Company (or if there is no General Counsel, or if
Indemnitee is the General Counsel, the President of the
6



--------------------------------------------------------------------------------



Company) of such request, a requisite determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification (i) absent actual and material fraud in the
request for indemnification or (ii) a prohibition of such indemnification under
applicable law; provided, however, that such 45-day period may be extended for a
reasonable period of time, not to exceed an additional thirty (30) calendar
days, if the person, persons or entity making the determination with respect to
entitlement to indemnification in good faith requires such additional time for
obtaining or evaluating documentation and/or information relating thereto; and
provided, further, that the foregoing provisions of this Section 10(b) shall not
apply (i)(A) if the determination of entitlement to indemnification is to be
made by the stockholders pursuant to Section 9(b) of this Agreement and (B)(1)
if, within fifteen (15) days after receipt by the General Counsel of the Company
(or if there is no General Counsel, or if Indemnitee is the General Counsel, the
President of the Company) of the request for such determination, the Board of
Directors or the Disinterested Directors, if appropriate, resolve to submit such
determination to the stockholders for their consideration at an annual meeting
thereof to be held within seventy-five (75) days after such receipt and such
determination is made thereat or (2) a special meeting of stockholders is called
within thirty (30) days after such receipt for the purpose of making such
determination, such meeting is held for such purpose within sixty (60) days
after having been so called and such determination is made thereat or (ii) if
the determination of entitlement to indemnification is to be made by Independent
Counsel pursuant to Section 9(b) of this Agreement.
(c)The termination of any Proceeding described in Sections 3 or 4 by judgment,
order, settlement or conviction, or upon a plea of nolo contendere or its
equivalent, shall not, of itself: (i) create a presumption that Indemnitee did
not act in good faith and in a manner which Indemnitee reasonably believed to be
in or not opposed to the best interests of the Company, or, with respect to any
criminal Proceeding, that Indemnitee had reasonable cause to believe that
Indemnitee’s conduct was unlawful; or (ii) otherwise adversely affect the rights
of Indemnitee to indemnification except as may be provided herein.
11.Remedies of Indemnitee in Cases of Determination not to Indemnify or to
Advance Expenses. In the event that a determination is made that Indemnitee is
not entitled to indemnification hereunder or if payment has not been timely made
following a determination of entitlement to indemnification pursuant to Sections
9 and 10, or if advancement of Expenses is not timely made pursuant to Section
16, Indemnitee shall at any time thereafter be entitled to seek an adjudication
of entitlement to such indemnification or advancement of Expenses, and any such
suit shall be brought in the Court of Chancery of the State of Delaware, unless
otherwise required by the laws of the state in which Indemnitee primarily
resides and works. Alternatively, Indemnitee at Indemnitee’s option may seek an
award in an arbitration to be conducted by a single arbitrator pursuant to the
rules of the American Arbitration Association , such award to be made within
sixty (60) days following the filing of the demand for arbitration, and judgment
on the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof. The Company shall not oppose Indemnitee’s right to seek
any such
7



--------------------------------------------------------------------------------



adjudication or award in arbitration or any other claim hereunder. In any suit
or arbitration brought by Indemnitee to enforce a right to indemnification
hereunder (but not in a suit or arbitration brought by the Indemnitee to enforce
a right to an advancement of Expenses), it shall be a defense that Indemnitee
has not met any applicable standard of conduct for indemnification set forth in
the DGCL, including the standard described in Section 3 or 4, as applicable, or
that Indemnitee is not entitled to be indemnified because such indemnification
is excluded under Section 2(a)-(g) of this Agreement. Further, in any suit
brought by the Company to recover an advancement of Expenses pursuant to the
terms of an undertaking, the Company shall be entitled to recover such Expenses
upon a final judicial decision of a court of competent jurisdiction from which
there is no further right to appeal that the Indemnitee has not met the standard
of conduct described above. The determination in any such judicial proceeding or
arbitration shall be made de novo and Indemnitee shall not be prejudiced by
reason of a determination (if so made) pursuant to Sections 9 or 10 that
Indemnitee is not entitled to indemnification. If a determination is made or
deemed to have been made pursuant to the terms of Section 9 or 10 that
Indemnitee is entitled to indemnification, the Company shall be bound by such
determination and is precluded from asserting that such determination has not
been made or that the procedure by which such determination was made is not
valid, binding and enforceable. The Company further agrees to stipulate in any
such court or before any such arbitrator that the Company is bound by all the
provisions of this Agreement and is precluded from making any assertions to the
contrary. If the court or arbitrator shall determine that Indemnitee is entitled
to any indemnification or advancement of Expenses hereunder, the Company shall
pay all Expenses actually and reasonably incurred by Indemnitee in connection
with such adjudication or award in arbitration (including, but not limited to,
any appellate Proceedings), and in any suit brought by the Company to recover an
advancement of Expenses pursuant to the terms of an undertaking, the Company
shall pay all Expenses actually and reasonably incurred by Indemnitee in
connection with such suit to the extent the Indemnitee has been successful, on
the merits or otherwise, in whole or in part, in defense of such suit, to the
fullest extent permitted by law.
12.Other Rights to Indemnification. Indemnification and advancement of Expenses
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may now or in the future be entitled under any provision of the
By-laws or other organizational documents of the Company, vote of stockholders
of the Company or Disinterested Directors, provision of law, agreement or
otherwise.
13.Expenses to Enforce Agreement. In the event that Indemnitee is subject to or
intervenes in any Proceeding in which the validity or enforceability of this
Agreement is at issue or seeks an adjudication or award in arbitration to
enforce Indemnitee’s rights under, or to recover damages for breach of, this
Agreement, Indemnitee, if Indemnitee prevails in whole or in part in such
action, shall be entitled to recover from the Company and shall be indemnified
by the Company against any actual Expenses incurred by Indemnitee in connection
with such action.
14.Continuation of Indemnity. All agreements and obligations of the Company
contained herein shall continue during the period Indemnitee is a director,
officer, employee, agent or fiduciary of the Company or while a director,
officer, employee, agent or
8



--------------------------------------------------------------------------------



fiduciary of the Company or is serving at the request of the Company as a
director, officer, employee, agent or fiduciary of any other entity (including,
but not limited to, another corporation, partnership, joint venture, trust or
employee benefit plan) and shall continue thereafter with respect to any
possible claims based on the fact that Indemnitee was a director, officer,
employee, agent or fiduciary of the Company or was serving at the request of the
Company as a director, officer, employee, agent or fiduciary of any other entity
(including, but not limited to, another corporation, partnership, joint venture,
trust or employee benefit plan). This Agreement shall be binding upon all
successors and assigns of the Company (including any transferee of all or
substantially all of its assets and any successor by merger or operation of law)
and shall inure to the benefit of the heirs, personal representatives and estate
of Indemnitee.
15.Notification and Defense of Claim. Promptly after receipt by Indemnitee of
notice of any Proceeding, Indemnitee will, if a claim in respect thereof is to
be made against the Company under this Agreement, notify the Company in writing
of the commencement thereof. Any failure by Indemnitee to notify the Company
will relieve the Company of its advancement or indemnification obligations under
this Agreement only to the extent the Company can establish that such omission
to notify resulted in actual prejudice to the Company, and the omission to
notify the Company will, in any event, not relieve the Company from any
liability that the Company may have to indemnify Indemnitee or advance Expenses
to Indemnitee otherwise than under this Agreement. Notwithstanding any other
provision of this Agreement, with respect to any such Proceeding of which
Indemnitee notifies the Company:
(a)The Company shall be entitled to participate therein at its own expense; and
(b)Except as otherwise provided in this Section 15(b), to the extent that it may
wish, the Company, jointly with any other indemnifying party similarly notified,
shall be entitled to assume the defense thereof, with counsel reasonably
satisfactory to Indemnitee. After notice from the Company to Indemnitee of its
election so to assume the defense thereof, the Company shall not be liable to
Indemnitee under this Agreement for any fees or expenses of counsel subsequently
incurred by Indemnitee in connection with the defense thereof except as
otherwise provided below. Indemnitee shall have the right to employ Indemnitee’s
own counsel in such Proceeding, but the fees and expenses of such counsel
incurred after notice from the Company of its assumption of the defense thereof
shall be at the expense of Indemnitee unless (i) the employment of counsel by
Indemnitee has been authorized by the Company in writing, (ii) Indemnitee shall
have reasonably concluded that there may be a conflict of interest between the
Company and Indemnitee in the conduct of the defense of such Proceeding or (iii)
the Company shall not within sixty (60) calendar days of receipt of notice from
Indemnitee in fact have employed counsel to assume the defense of the Proceeding
reasonably satisfactory to Indemnitee, in each of which cases the reasonable
fees and expenses of Indemnitee’s counsel shall be at the expense of the
Company. The Company shall not be entitled to assume the defense of any
Proceeding brought by or on behalf of the Company or as to which Indemnitee
shall have made the conclusion provided for in (ii) above; and
9



--------------------------------------------------------------------------------



(c)If the Company has assumed the defense of a Proceeding, the Company shall not
be liable to indemnify Indemnitee under this Agreement for any amounts paid in
settlement of any Proceeding effected without the Company’s written consent, or
for any judicial or other award in connection with such Proceeding, if the
Company was not given an opportunity, in accordance with this Section 15, to
participate in the defense of such Proceeding. The Company shall not settle any
Proceeding in any manner that would impose any penalty or limitation on or
disclosure obligation with respect to Indemnitee, or that would directly or
indirectly constitute or impose any admission or acknowledgment of fault or
culpability with respect to Indemnitee, without Indemnitee’s written consent.
Neither the Company nor Indemnitee will unreasonably withhold consent to any
proposed settlement.
16.Advancement of Expenses. All Expenses incurred by Indemnitee in defending any
Proceeding described in Section 3 or 4 shall be paid by the Company in advance
of the final disposition of such Proceeding at the request of Indemnitee, each
such payment to be made within thirty (30) calendar days after the receipt by
the General Counsel of the Company (or if there is no General Counsel, or if
Indemnitee is the General Counsel, the President of the Company) of a statement
or statements from Indemnitee requesting such advance or advancements from time
to time. Such statement or statements (i) shall reasonably evidence the Expenses
incurred by Indemnitee in connection therewith, (ii) shall include or be
accompanied by such documentation and information as is reasonably requested by
the Company to determine the nature of the Proceeding and (iii) if requested by
the Company because the undertaking in the next sentence is not deemed
sufficient for any reason, shall include or be accompanied by a written
undertaking, by or on behalf of Indemnitee to reimburse such amounts advanced if
it is ultimately determined, by final judicial decision of a court of competent
jurisdiction from which there is no further right to appeal, that Indemnitee is
not entitled to be indemnified against such Expenses by the Company as provided
by this Agreement or otherwise. In this regard, Indemnitee hereby expressly
undertakes to repay any Expenses advanced to Indemnitee if it shall ultimately
be determined by final judicial decision of a court of competent jurisdiction
from which there is no further right to appeal that Indemnitee is not entitled
to be indemnified against such Expenses. Any advances or undertakings to repay
pursuant to this Section 16 shall be unsecured. In addition, subject to
compliance with the foregoing, Indemnitee shall be entitled to advancement of
Expenses incurred in connection with any action, suit or proceeding by
Indemnitee seeking a judgment in court or an adjudication or award in
arbitration pursuant to this Agreement (including the enforcement of this
provision). Indemnitee’s right to advancement of Expenses shall not be subject
to any standard of conduct and advances shall be made without regard to
Indemnitee’s ultimate entitlement to indemnification under the provisions of
this Agreement or otherwise.
17.Separability; Prior Indemnification Agreements. If any provision or
provisions of this Agreement shall be held to be invalid, illegal or
unenforceable for any reason whatsoever (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including without
limitation, all portions of any paragraphs of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that are not by
themselves invalid, illegal or unenforceable) shall not in any way be affected
or impaired
10



--------------------------------------------------------------------------------



thereby, and (b) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, all portions of any paragraph of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
be construed so as to give effect to the intent of the parties that the Company
provide protection to Indemnitee to the fullest enforceable extent. This
Agreement shall supersede and replace any prior indemnification agreements
entered into by and between the Company and Indemnitee and any such prior
agreements shall be terminated automatically upon execution of this Agreement,
without any further action by the parties.
18.Headings; References; Pronouns. The headings of the sections of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.
References herein to section numbers are to sections of this Agreement. All
pronouns and any variations thereof shall be deemed to refer to the masculine,
feminine, neuter, singular or plural as appropriate.
19.Definitions. For purposes of this Agreement:
(a)A “Change in Control” will be deemed to have occurred:
(i)if with respect to any particular 24-month period, the individuals who, at
the beginning of such 24-month period, constituted the Board of Directors (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board of Directors; provided, however, that any individual becoming a director
subsequent to the beginning of such 24-month period whose election, or
nomination for election by the stockholders of the Company, was approved by a
vote of at least a majority of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a person other
than the Board of Directors;
(ii)if any person, entity or group becomes the beneficial owner (within the
meaning of Rule 13d‑3 promulgated under the Securities Exchange Act) of 50% or
more of either the then outstanding shares of Common Stock or the combined
voting power of the Company’s then outstanding securities entitled to vote
generally in the election of directors; or
(iii)upon the consummation by the Company of the sale or other disposition by
the Company of all or substantially all of the Company’s assets or a merger,
consolidation or other reorganization of the Company (a “Reorganization”) with
any other person, corporation or other entity, other than:
11



--------------------------------------------------------------------------------



1)a Reorganization that would result in the voting securities of the Company
outstanding immediately prior thereto (or, in the case of a Reorganization that
is preceded or accomplished by an acquisition or series of related acquisitions
by any person, entity or group, by tender or exchange offer or otherwise, of
voting securities representing 5% or more of the combined voting power of all
securities of the Company, immediately prior to such acquisition or the first
acquisition in such series of acquisitions) continuing to represent, either by
remaining outstanding or by being converted into voting securities of another
entity, more than 50% of the combined voting power of the voting securities of
the Company or such other entity outstanding immediately after such
Reorganization (or series of related transactions involving such a
Reorganization), or
2)a Reorganization effected to implement a recapitalization or reincorporation
of the Company (or similar transaction) that does not result in a material
change in beneficial ownership of the voting securities of the Company or its
successor.
A “Change in Control” will not be deemed to have occurred for purposes of this
Agreement until the transaction (or series of transactions) that would otherwise
be considered a “Change in Control” closes.
(b)    “Disinterested Director” means a director of the Company who is not or
was not a party to the Proceeding in respect of which indemnification is being
sought by Indemnitee.
(c)    “Expenses” shall include, without limitation, all reasonable attorneys’
fees, witness fees and expenses, fees and expenses of advisors and experts,
retainers, court costs, transcript costs, travel expenses, duplicating, printing
and binding costs, postage, delivery service fees and all other disbursements or
expenses of the types customarily and reasonably incurred in connection with
prosecuting, defending, preparing to prosecute or defend, investigating, being
or preparing to be a witness in, or otherwise participating in, a proceeding and
any expenses of establishing a right to indemnification or advancement under
Sections 9, 11, 13 and 16 hereof, but shall not include the amount of judgments,
fines or penalties actually levied against Indemnitee, or any amounts paid in
settlement by or on behalf of Indemnitee.
(d)    “Independent Counsel” means a nationally recognized law firm or a member
of a nationally recognized law firm that (i) has significant experience in
matters involving the DGCL generally; (ii) has significant experience in matters
involving the indemnification of officers and directors of public companies and
(iii) neither is currently nor in the past five years has been retained to
represent (1) the Company or Indemnitee in any matter material to either such
party (other than with respect to matters concerning Indemnitee under this
Agreement, or of other indemnitees under similar indemnification agreements to
which the Company is a party), or (2) any other party to the Proceeding giving
rise to a claim for indemnification hereunder. Notwithstanding the foregoing,
the term “Independent Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
12



--------------------------------------------------------------------------------



conflict of interest in representing either the Company or Indemnitee in an
action to determine Indemnitee’s right to indemnification under this Agreement.
(e)    “Proceeding” includes any actual, threatened, pending or completed
investigation, action, suit, arbitration, alternate dispute resolution
mechanism, inquiry, judicial, legislative or administrative hearing or any other
actual, threatened, pending or completed proceeding, whether brought by or in
the right of the Company or otherwise, against Indemnitee, for which
indemnification is not prohibited under Sections 2(a)-(g) above and whether of a
civil, criminal, administrative, investigative or other nature, including, but
not limited to, actions, suits or proceedings in which Indemnitee may be or may
have been involved as a party or otherwise, by reason of the fact that
Indemnitee is or was a director, officer, employee, agent or fiduciary of the
Company, or while a director, officer, employee, agent or fiduciary of the
Company is or was serving, at the request of the Company, as a director,
officer, employee or agent or fiduciary of any other entity, including, but not
limited to, another corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise, or by reason of anything done or not done by
Indemnitee in any such capacity, whether or not Indemnitee is serving in such
capacity at the time any liability or expense is incurred for which
indemnification or reimbursement can be provided under this Agreement.
20.Other Provisions.
(a)    This Agreement shall be interpreted and enforced in accordance with the
internal laws of Delaware.
(b)    This Agreement may be executed in one or more counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same Agreement. Only one such counterpart signed by
the party against whom enforceability is sought needs to be produced as evidence
of the existence of this Agreement.
(c)    This Agreement shall not be deemed an employment contract between the
Company and any indemnitee who is an officer or other employee of the Company,
and, if Indemnitee is an officer or other employee of the Company, Indemnitee
specifically acknowledges that Indemnitee may be discharged at any time for any
reason, with or without cause, and with or without severance compensation,
except as may be otherwise provided in a separate written contract between
Indemnitee and the Company.
(d)    Upon a payment to Indemnitee under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of Indemnitee to
recover against any other person for such liability, and Indemnitee shall
execute all documents and instruments required and shall take such other actions
as may be necessary to secure such rights, including the execution of such
documents as may be necessary for the Company to bring suit to enforce such
rights.
(e)    No supplement, modification or amendment of this Agreement shall be
binding unless executed in writing by both parties hereto. No waiver of any of
the provisions of this Agreement
13



--------------------------------------------------------------------------------



shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.
(f)    All notices, requests, demands and other communications hereunder shall
be in writing and shall be deemed to have been duly given (i) if delivered by
hand and receipted for by the party to whom said notice or other communication
shall have been directed or (ii) mailed by certified or registered mail with
postage prepaid, on the third business day after the date postmarked. Addresses
to either party are as provided below, or as subsequently modified by written
notice to the other party.
If to Indemnitee, to:


If to the Company, to:
Quidel Corporation
9975 Summers Ridge Road
San Diego, CA 92121
Attn: General Counsel


14



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.


QUIDEL CORPORATION


By:


Name:


Title:


INDEMNITEE


By:


Name:






15

